NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

ERICK SZRAJER and MARISA SZRAJER, )
                                    )
              Appellants,           )
v.                                  )               Case No. 2D17-1967
                                    )
                                    )
FLORIDA INSURANCE GUARANTY          )
ASSOCIATION, INC., as statutory     )
successor in interest to FIRST HOME )
INSURANCE COMPANY INC.,             )
                                    )
              Appellee.             )
                                    )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas,
Judge.

Barbara M. Hernando and Kenneth C.
Thomas, Jr. of Marshall Thomas
Thomas, PLLC, Tampa, for Appellants.

G. William Bissett, Jr. and Caryn L. Bellus
of Kubicki Draper, P.A., Miami for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.